


116 HR 6792 IH: Improving Telehealth for Underserved Communities Act of 2020
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 6792
IN THE HOUSE OF REPRESENTATIVES

May 8, 2020
Mr. Smith of Nebraska (for himself and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to simplify payments for telehealth services furnished by Federally qualified health centers or rural health clinics under the Medicare program, and for other purposes.


1.Short titleThis Act may be cited as the Improving Telehealth for Underserved Communities Act of 2020. 2.Simplifying payments for telehealth services furnished by Federally qualified health centers or rural health clinics (a)In generalSection 1834(m)(8)(B) of the Social Security Act (42 U.S.C. 1395m(m)(8)(B)) is amended to read as follows:

(B)PaymentThe Secretary shall pay to a Federally qualified health center or rural health clinic serving as a distant site that furnishes a telehealth service to an eligible telehealth individual an amount equal to the amount that such Federally qualified health center or rural health clinic would have been paid under the payment methodology described in section 1834(o) or section 1833(a)(3), respectively, had such service been furnished without the use of a telecommunications system. Costs associated with the delivery of such services by a Federally qualified health center or rural health clinic serving as a distant site pursuant to this paragraph shall be considered allowable costs for purposes of the payment methodologies described in the previous sentence. . (b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments for telehealth services furnished on or after the first day of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). 
3.Increasing limits on payment for rural health clinic servicesSection 1833(f) of the Social Security Act (42 U.S.C. 1395l(f)) is amended— (1)in paragraph (1), by striking , and and inserting a semicolon;
(2)in paragraph (2)— (A)by inserting (before 2020) after subsequent year; and
(B)by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following new paragraphs:

(3)in 2020, at $92.03 per visit; and (4)in a subsequent year, at the limit established under this subsection for the previous year increased by the percentage increase in the MEI (as so defined) applicable to primary care services (as so defined) furnished as of the first day of that year..

